Title: To George Washington from Arthur St. Clair, 2 November 1780
From: St. Clair, Arthur
To: Washington, George


                        
                            Sir
                            Camp at Totowa Novemr 2d 1780.
                        
                        In cantoning the Troops there are two Objects which seem to claim particular Attention—The securing West
                            Point, and covering Jersey in such a manner as to preserve an easy communication with Pennsylvania. But West Point requires
                            2800 Men, and for the northern Posts dependent upon it and the necessary Detachments below a thousand more will not be an
                            extravagant Allowance. I will suppose that the Army may be cantoned to answer these Purposes in this Manner—The Corps now
                            at West Point to remain there, and those under the immediate Command of your Excellency to take Post in Jersey. But of the
                            first there will on the first Day of January, remain little more than 3000 Men, and of the last about 2400. Should those in
                            Jersey be posted in the Vicinity of the Ennemy they would be liable to have their Quarters beat up. They would probably
                            have a new Position to take, which may be very difficult, in the Winter; and be exposed to the loss of their Baggage and
                            Artillery as the Horses must be sent away. Should they be removed to any considerable Distance, in order to place them in
                            greater Security, they would not answer the Purpose of covering the Country. It is not probable that many Recruits will
                            have arrived by the first of January, be the Measures of the States ever so decisive—A part, however, of the Quotas of
                            Pennsylvania and Connecticut may perhaps be counted upon, which is all I apprehend may be expected before the Month of
                            March at soonest. Should the Troops be posted in the upper Part of Jersey, or in the Vicinity of West Point, the most
                            valuable Part of that State will be left intirely open to the Ennemy; the Communication will Pennsylvania will become more
                            difficult, & the Carreage be greatly encreased thro a rough Country where Forage is not abundant—Difficulties present
                            themselves on all sides, but upon the whole, I think some middle Station should be chosen in Jersey, so situated as to be
                            within a few Hours forced March with light Troops of the New Ark Mountains, which appears to me a Barrier of considerable
                            Importance; but I have not sufficient local knowledge to be able to point out a particular Place. There will be a time
                            when that part of the Army, supposing this Disposition should be thought proper, will be very weak; but then a Body of
                            Militia of the State may be called out, which will not much interfere with the felling their Battallions, as the Number
                            they want is not considerable, and from the Season not at all with the Affairs of Husbandry—with them joined to the
                            Troops there would be no great Danger of a serious Attempt from the Ennemy on account of the Distance they would have to
                            penetrate into the Country, and the Difficulty of a Retreat in Case of Misfortune.
                        But at West Point there are only the Number of Men necessary, merely, for the Works; and therefore not a
                            sufficient Number for its Defence should it be attempted in any other way than by a Coup de Main. It is not, however,
                            probable that the Ennemy will set down before it in the Winter Season; and should that be their Design it must be
                            discovered Time enough to throw in a Reinforcement and part of the Militia of York might also be called out without
                            impeding the recruiting Service, as their Battallions are near compleat.
                        On one Hand the Ease and comfort of the Troops requires their being cantoned as soon as possible that their
                            Hutts may be constructed before the Severity of the Winter sets in; more especially if we reflect upon the State of their
                            Cloathing; on the Other, the possibility of an Attempt upon West Point seems to forbid it. But a
                            serious Attempt upon West Point, as I observed before, requires such previous Preparation as cannot well be concealed, and
                            a Body, I should suppose, of at least eight Thousand Men, as both Shores of the River must be occupied so that the
                            Probability is against its being made in the Winter when their Communication with New York by Water must be precarious.
                            there is no probability at all of its being made by Land, as the Means of transporting the Apparatus for a Siege, and the
                            necessary Provision, are not I believe within their Power. I should therefore think that in about a fortnight hence the
                            Camp may be broken up; but this will in some Measure be governed by the Weather.
                        After all it must be owned that should the Ennemy bend their Force against the Army I have supposed in
                            Jersey, it would be in a hazardous situation but as they have discovered no Inclination to attempt any thing of that kind since the Detachments have been made from
                            the Army and whilst the Season was favourable to military Operation, it induces an Expectation that they will not be more
                            enterprising on the large Scale at least, during the Winter.
                        I am most clearly of opinion that no Troops can at this Time be spared for the southern Army; neither do I
                            see any offensive operation that can be undertaken against the Ennemy with much likelihood of Success—It appears indeed to
                            me that we have but one object, Staten Island, the Garrisons of which are most probably reinforced. I have the Honor to
                            be with the greatest Respect Sir Your Excellencys Most obedient Servant
                        
                            Ar. St Clair
                        
                    